      Case 1:18-cv-00566-TJM-CFH Document 132 Filed 08/28/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

 NATIONAL RIFLE ASSOCIATION OF                      §
 AMERICA,                                           §
                                                    §
                Plaintiff,                          §
                                                    §    CIVIL CASE NO. 18-CV-00566-TJM-
 v.                                                 §    CFH
                                                    §
 ANDREW CUOMO, both individually and                §
 in his official capacity; MARIA T. VULLO,          §
 both individually and in her official              §
 capacity; and THE NEW YORK STATE                   §
 DEPARTMENT OF FINANCIAL                            §
 SERVICES,                                          §
                                                    §
                Defendants.                         §

          NOTICE OF MOTION AND MOTION FOR LEAVE TO WITHDRAW

       PLEASE TAKE NOTICE that, pursuant to Local Rule 83.2(b) of the United States District

Court for the Northern District of New York, Charles J. Cooper, Michael W. Kirk, Harold S.

Reeves, J. Joel Alicea, and Nicole Frazer Reaves (the “Movants”)—attorneys at Cooper & Kirk,

PLLC and heretofore counsel for Plaintiff National Rifle Association (NRA) in the above-entitled

action—hereby move to withdraw as attorneys of record. The National Rifle Association consents

to this motion. William A. Brewer III, Sarah Rogers, and John C. Canoni of Brewer Attorneys &

Counselors will continue to serve as counsel of record to Plaintiff in the above-referenced matter.

Movants respectfully request that this Court grant their motion to withdraw and terminate their

association with the NRA in the CM/ECF system.




                                                1
     Case 1:18-cv-00566-TJM-CFH Document 132 Filed 08/28/19 Page 2 of 3




Dated: August 28, 2019       Respectfully submitted,


                             By: /s/ Charles J. Cooper
                                Charles J. Cooper*
                                ccooper@cooperkirk.com
                                Michael W. Kirk*
                                mkirk@cooperkirk.com
                                Harold S. Reeves
                                hreeves@cooperkirk.com
                                J. Joel Alicea*
                                jalicea@cooperkirk.com
                                Nicole Frazer Reaves*
                                nreaves@cooperkirk.com
                                COOPER & KIRK, PLLC
                                1523 New Hampshire Ave., NW
                                Washington D.C., 20036
                                Telephone: (202) 220-9660
                                Facsimile: (202) 220-9601

                                *appearing pro hac vice




                                       2
      Case 1:18-cv-00566-TJM-CFH Document 132 Filed 08/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served upon

the following counsel of record in the above cause via electronic filing in accordance with the

Federal Rules of Civil Procedure and the Local Rules on this 28th day of August 2019.

William A. Scott
Assistant Attorney General, Of Counsel
New York State Attorney General’s Office
Albany Office
The Capitol Albany, New York
12224-0341
Email: William.Scott@ag.ny.com

                                         By: /s/ Charles J. Cooper
                                            Charles J. Cooper




                                                3
